Citation Nr: 1428871	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of injuries to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957 and from February 1959 to February 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issue on appeal.  In May 2013, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The current bilateral eye disabilities (open angle glaucoma of the left eye, status post cataract extraction, and refractive error) are not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The current bilateral eye disabilities were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a July 2009 letter.  The claim was then adjudicated in April 2010, and most recently in an May 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded a VA examination in March 2014 in order to adjudicate his service connection claim.  That examination addressed the etiology of his bilateral eye disabilities.  The Board finds that the proffered opinion was based on current interview with the Veteran and review of the record.  A clear conclusion with reasoned medical explanation was reached and is sufficient to decide the Veteran's claim.

On remand, the Board directed the RO to obtain additional service records in order to verify the Veteran's unit and obtain additional information about his service to include his duty status at the time that he incurred the contended eye injury.  The RO verified the Veteran's service and collected all available service treatment and personnel records, as confirmed by the National Personnel Records Center.  A VA examination was also obtained.  The Board finds that there has been substantial compliance with the Remand directives.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Analysis

The Veteran contends that while in service, he was working on the roof of the base hospital assisting a welder when his eye was burned by the flash of the "arc welder."  The following day he experienced loss of sight.  He stated he later developed glaucoma in his left eye and that the eye waters and blurs to the point he is unable to see out of it.  He currently suffers from severe eye tearing and drainage problems, as well as glaucoma and the deterioration of his vision at a significantly faster rate than would be expected for his age.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed condition is not contemplated by this regulation.  Therefore credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Again, the Veteran's claimed condition is not diseases or disabilities contemplated by this regulation.

Service treatment records are negative for an indication of the welding injury to the eye described above.  However, the Board finds that the Veteran is credible to state that such an event occurred.  In that regard, the Veteran has provided a consistent chronology of events throughout the appeal period.  Moreover, that sort of event is consistent with his circumstances of service, as his service separation papers show that he worked as a carpenter in service.  Thus, despite that there is no documentation of this event, such as seeking medical attention, the Board finds that the event may very well have occurred in service.

Post-service VA treatment records reflect that in February 2003, an eye examination resulted in a finding of glaucoma treated with medication, and early nonsenile cataracts bilaterally.  He gave a history of having had glaucoma for 10+ years.  He also had hyperopia and presbyopia, refractive errors.

In November 2010, the Veteran's private physician stated that the Veteran had been his patient since 1997.  He suffered from primary open angle glaucoma of the left eye.  He had severe dry eye which was worse in the left eye.  The physician stated that the occurrence of monocular glaucoma was very rare unless it was secondary to something such as radiation or trauma. 

In June 2013, the same private physician stated that the Veteran continued to be treated for primary open angle glaucoma in the left eye.  The physician stated again that monocular primary open angle glaucoma was very rare secondary to some form of trauma.  The Veteran had reported no other trauma outside of his military service.

On March 2014 VA examination, the Veteran reported that following the welding flash in service, his vision bothered him for several days, more on the left than the right.  The examiner noted that on both entrance and separation examination, the Veteran's vision was noted to be 20/20, bilaterally.  A review of the record showed that the Veteran had been seeing a private physician for his glaucoma for 15 years, and that that physician diagnosed the condition.  After conducting physical examination of the Veteran and reviewing the claims file, including the private opinions, the examiner concluded that it was less likely than not that the Veteran's eye disabilities were caused or aggravated by his service.  The examiner explained that the Veteran's status post cataract surgery was not likely related to service as that condition was due to normal aging changes.  The same was true as to the Veteran's dry eye, which was age-related and also due to environmental factors such as living in a low humidity environment.  His dry eye was worse in the winter due to heating and when the air conditioner was on in the car.  His blepharitis was a factor of his dry eye and was also due to those same factors.  With regard to the Veteran's left eye glaucoma, the examiner agreed that with monocular glaucoma a history of trauma should be reviewed, however, it would be blunt trauma such as a blow to the eye from a ball or a fist.  Plus, "rare" did not mean "non-existent."  The examiner explained that welding keratitis was a superficial loss of corneal epithelium secondary to excessive UV radiation.  However, the UV radiation did not penetrate deeply into the eye to damage the aqueous drainage or aqueous production mechanism.  It was not likely that welding keratitis was responsible for the Veteran's monocular glaucoma.  One episode of welding keratitis would have led to a transient, self-limited corneal epithelial loss.  Moreover, while the length of time for treatment for the Veteran's glaucoma was unknown, the VA records said that it had been diagnosed 10 years prior to 2003, which would leave a 40 year gap between the contended injury and the disease diagnosis. 

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim.  To that extent, the Board places higher probative weight on the March 2014 VA examiner's opinion that the Veteran's current eye disabilities, and specifically his open angle glaucoma, were not caused or aggravated by his service, rather than on the November 2010 and June 2013 private positive opinions.  For, although the private physician felt that the Veteran's glaucoma was most likely due to trauma or radiation exposure, and that his only reported exposure was the welding incident in service, the physician did not account for the seemingly 40 year gap in between the injury and the diagnosis of glaucoma, nor did the physician provide an explanation as to how a one-time welding incident would classify as "trauma" with respect to a diagnosis of open angle glaucoma.  On the other hand, the VA examiner accounted for all of these missing links, describing the most likely result of the one-time welding "flash" that occurred in service, (especially in light of the normal vision on service separation), explaining the difference between welding keratitis and blunt trauma in a diagnosis of monocular glaucoma, and finding the that the gap between the injury and diagnosis of the disease  made the Veteran's contentions unlikely.  Thus, the VA examination opinion, unlike the private opinions, was well-explained, taking into account all necessary factors and evidence including that found in the service treatment records and post-service.  With regard to the Veteran's other eye disabilities, mainly cataracts and dry eye, the VA examiner explained that those disabilities were due to natural aging and to environmental factors, respectively.  There is no other competent medical opinion or evidence to the contrary.  Finally, the Board notes that refractive error of the eyes is not a disability for VA purposes.  Accordingly, that disorder cannot be service-connected, absent evidence of aggravation by superimposed disease or injury, which the competent and probative medical evidence does not show in this case.  38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, the Board finds that the weight of the competent, credible, and persuasive evidence in this case is against the Veteran's claim, and the claim must be denied.

The Veteran has contended on his own behalf that his eye disabilities are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his dry eye and loss of vision, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service his eye disabilities.  By contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's eye disabilities as none of these conditions have been shown to have been causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of injuries to the eyes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


